Case: 4:17-cv-02455-CDP Doc. #: 125 Filed: 03/22/19 Page: 1 of 2 PageID #: 1531




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION


    MALEEHA AHMAD, et al.,

          Plaintiffs,                    Case No. 4:17-cv-2455-CDP

    v.

          CITY OF ST. LOUIS,


                              PROTECTIVE ORDER

          Pursuant to F.R.Civ.P. 26(c) (1), by consent of the

    parties, it is ORDERED as follows:

          1.    Material produced in response to requests for

    production of documents in this action may be designated by

    the producing party as "attorneys/experts eyes only," and

    such material shall not be disclosed or disseminated by

    counsel other than to or among counsel and identified

    experts, except by consent of the producing party or order

    of Court. The producing party shall clearly designate

    material that is intended as "attorneys/experts eyes only."

    Upon the conclusion of this action, all such material

    designated "attorneys/experts eyes only" shall be returned

    to the producing party and all electronic copies or

    representations of such material shall be destroyed.

                                                        Exhibit 1

                                                        3/21/19
Case: 4:17-cv-02455-CDP Doc. #: 125 Filed: 03/22/19 Page: 2 of 2 PageID #: 1532




           2.   Material constituting privileged matter that is

     inadvertently disclosed shall, upon request of the

     producing party, be returned to the producing party

     forthwith and any and all copies or electronic copies of

     such material shall be destroyed.       No such material shall

     be utilized in any manner in discovery or at trial unless

     by consent of the producing party or by order of court.          If

     the receiving party objects to the return of such material,

     the parties shall then proceed in accordance with Rule

     26(c) (1) to resolve any dispute.

          3.    The parties shall reasonably apply the

     designation of "attorneys/experts eyes only" to material

     and such designation shall be applicable only to personnel

     records, criminal records not otherwise public, and

     operational planning materials of law enforcement agencies

     not otherwise public.     The designation shall be made in a

     manner that enables the receiving party to readily identify

     the material so designated.      The receiving party, upon

     review of material so designated, may object to its

     designation as "attorneys/experts eyes only" and the

     parties shall then proceed in accordance with Rule 26(c) (1)

     to resolve any dispute.




                                       2
